222 Or. 505 (1960)
353 P.2d 241
THOMPSON
v.
THOMPSON
Supreme Court of Oregon.
Argued June 9, 1960.
Affirmed as modified June 22, 1960.
Mark Weatherford, Albany, argued the cause for appellant. On the brief were Weatherford & Thompson, Albany.
Charles D. Burt, Salem, argued the cause for respondent. *506 With him on the brief was Lawrence N. Brown, Salem.
Before WARNER, Presiding Justice, and PERRY, SLOAN, GOODWIN and HOLMAN, Justices.
AFFIRMED AS MODIFIED.
PER CURIAM.
This is a suit for divorce wherein the plaintiff, G. Louise Thompson, was granted a decree of divorce, alimony in gross in the amount of $25,000, and attorney fees of $3,000.
The husband appeals and represents that he is entitled to the divorce under the evidence adduced in support of his cross-complaint and claims that the foregoing amounts are excessive.
1. The record presents only questions of fact for our consideration and from its examination we are of the opinion that the award of divorce to Mrs. Thompson is justified.
2. We also find that the evidence does not support defendant's net worth in the amount found by the trial judge. Because of this and the following reasons, we hold, in the light of all circumstances, the money amounts referred to are excessive. In coming to this conclusion we take notice, among other things, that the parties were married on August 14, 1957, and the instant suit was filed May 2, 1958, a little over eight months thereafter; that the parties lived together as husband and wife but a few months during that short period; that no children were born to the marriage; and that there is no evidence that plaintiff made any significant contribution to the family economy.
We, therefore, reduce the amount of the alimony to $10,000 and affirm the decree in every other respect. Parties to pay their own costs.